Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 7, 2022

                                       No. 04-22-00114-CV

                             Chris SCHAPIRA and Patricia Benitez,
                                        Appellants

                                                 v.

                 Javier SALAZAR, Individually and Kayla Flores, Individually,
                                        Appellees

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CI-08671
                            Honorable Aaron Haas, Judge Presiding


                                          ORDER

       The clerk’s record was originally due March 4, 2022, but was not filed. On March 7,
2022, the district clerk filed a notification of late record, stating that the clerk’s record was not
filed because appellants had failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and that appellants were not entitled to appeal without paying the fee.

         We therefore ORDER appellants to provide written proof to this court that either (1) the
clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2)
appellants are entitled to appeal without paying the clerk’s fee by March 17, 2022. If appellants
fail to respond within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b).




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court